      Case 2:20-cv-11236-RGK-PLA Document 69 Filed 03/26/21 Page 1 of 1 Page ID #:1493
  NAME, ADDRESS, AND TELEPHONE NUMBER OF ATTORNEY(S)
  OR OF PARTY APPEARING IN PRO PER
  Valerie F. Horn, Esq.
  Valerie F. Horn & Associates, APLC
  1901 Avenue of the Stars, Suite 1905
  Los Angeles, CA 90067
  Telephone: (310) 888-8494
  Facsimile: (310) 888-8499
  Email: thehornbooklaw@gmail.com

  ATTORNEY(S) FOR:    Defendant H. Edward Ryals
                                                UNITED STATES DISTRICT COURT
                                               CENTRAL DISTRICT OF CALIFORNIA

 Vitaly Ivanovich Smagin,                                                      CASE NUMBER:

                                                                                                 2:20-cv-1 1236-RGK-PLA
                                                              Plaintiff(s),
                                      V.
Compagnie Monegasque De Banque et al
                                                                                              CERTIFICATION AND NOTICE
                                                                                                OF INTERESTED PARTIES
                                                             Defendant(s)                           (Local Rule 7.1-1)


TO:       THE COURT AND ALL PARTIES OF RECORD:

The undersigned, counsel of record for                                  H. Edward Ryals
or party appearing in pro per, certifies that the following listed party (or parties) may have a pecuniary interest in
the outcome of this case. These representations are made to enable the Court to evaluate possible disqualification
or recusal.

                (List the names of all such parties and identify their connection and interest. Use additional sheet if necessary.)

                               PARTY                                                   CONNECTION / INTEREST
Defendant CMB Monaco (formerly known as Compagnie Defendant
Monegasque de Banque)

Mediobanca - parent corporation of CMB Monaco                                 Defendant

Chubb - insurance carrier.                                                    Defendant




         March 26, 2021                                    Is! Valerie F. Horn
         Date                                              Signature


                                                           Attorney of record for (or name of party appearing in pro per):

                                                           H. Edward Ryals


CV-30 (05/13)                                           NOTICE OF INTERESTED PARTIES
